U.S. Department of Justice PROCESS RECEIPT AND RETURN

 

 

 

United States Marshals Service HITED S See “Instr 1 Service of Proc ; "
bn
PLAINTIFF . 257 COURT CASE NUMBER
United States of America wig OCY -2 A 2:19-cv-01319 (EDWI)
DEFENDANT TYPE OF PROCESS
Todd Dyer vi VoA Summons & Complaint, Motion & Brief

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC, TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZF OR CONDEMN
SERVE Todd Dyer, Reg. No. 05409-089

AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code}
Federal Correctional Institution, Elkton, $730 Scroggs Road, Lisbon, OH 44432

 

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be I
; Fi F 5 served with this Form 285
Emily A. Constantine, Assistant United States Attorney _——
oa : : Number of parties to be
Eastern District of Wisconsin served in this case
517 E, Wisconsin Ave., Ste. 530, Milwaukee, W1 53202 (emily.constantine@usdoj.gov) Check far service

 

on U.S.A.

SPECTAY. INSTRUCTIONS OR OTHER INFGRMATIGN THAT WILL ASSIST IN EXPEDITING SERVICE (include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

Signature of Attomey other Originator requesting service on behalf of: {X] PLAINTIFE TELEPHONE NUMBER. DATE
¢ SVIH DY en (] DEFENDANT 414-297-1704 10/01/2019

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE

acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk
number of process indicated.

7 Crigi Serve
(Sign only for USM 285 if more “RQ 2/
than one USM 285 is submitted) _[ Le woh 9) eat Sy Oud ee | lo/o | 4

I hereby certify and return that I nahh personally served , [[] have legal evidence of service, [] have executed as shown in “Rema 8", the process described om the
individual, company, corporati: , at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

 

 

 

 

 

 

 

 

 

 

 

 

( Thereby certify and return that I am unable to locate the individual, company, corporation, etc, named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (ifort shown above) Date Time Bien
/0-6-19.| fos3 pm
Address (complete only different than shown above) Signature of MS. Na al or Deputy
a a
Serice Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits | Amount owed to US. Marshal* or
ow (incigding endegvars) . (Amount of Refund*)
6s Yp-60 poo | €/12.60
REMARKS

Fo miles R/T @.5#

 

Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSGLETE Rev, FVIES

Case 2:19-cv-01319-PP Filed 10/10/19 Page 1of1 Document 17
